Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made by and between Vesta
Insurance Group, Inc. (the “Company”) and David W. Lacefield, an individual
resident of Birmingham, Alabama (the “Executive”), and is joined in by J. Gordon
Gaines, Inc. a Delaware corporation and Vesta Fire Insurance Corporation, an
Alabama corporation, effective the 10th day of February, 2006 (the “Effective
Date”).

 

RECITALS:

 

A. Vesta Insurance Group, Inc. is a holding company for a group of property and
casualty insurance subsidiaries which offer primary insurance primarily on
personal risks;

 

B. The Executive will serve as President and Chief Executive Officer of the
Company;

 

C. The Company wishes to assure itself of the continued services of the
Executive so that it will have the continued benefit of his ability, experience
and services, and the Executive is willing to enter into an agreement to that
end, upon the terms and conditions hereinafter set forth; and

 

D. Certain capitalized terms used in this Agreement shall have the meanings
given them in Section 16 hereof.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Company and the Executive hereby agree as follows:

 

1. Employment

 

(a) The Company hereby agrees to employ the Executive as President and Chief
Executive Officer of the Company and any other position agreed upon by the
parties; the Company agrees to use its best efforts to cause the Executive to be
elected as a member of the Board; and Executive hereby agrees to serve the
Company in the foregoing capacities, upon the terms and conditions set forth
herein. The Executive shall have such authority and responsibilities consistent
with his position that may be set forth in the Company’s Bylaws or assigned by
the Board from time to time.

 

(b) The Executive agrees to devote his full time and attention during normal
business hours to the business and affairs of the Company and to use the
Executive’s best efforts to carry out faithfully and efficiently the
responsibilities assigned to the Executive hereunder; provided, however, that
nothing in this Agreement shall preclude the Executive from devoting reasonable
periods required for (i) participating in professional, educational,
philanthropic, public interest, charitable, social or community activities,
(ii) subject to the Company’s policies regarding such matters, serving as a
director or member of an advisory committee of any corporation or other entity
that is not in competition with the Company, or (iii) managing his personal
investments, provided that such activities do not materially interfere with the
Executive’s performance of his duties and responsibilities hereunder.



--------------------------------------------------------------------------------

(c) The Company, in its sole discretion, may require that the Executive be
designated an employee of one or more of the Company’s subsidiaries or
affiliates for such purposes as payroll and benefits administration. The
employment of the Executive by any such subsidiary or affiliate to facilitate
the Company’s internal administrative purposes shall be considered employment by
the Company within the meaning of this Agreement and shall not otherwise affect
any of the rights or responsibilities of the Company or the Executive hereunder.

 

2. Term. Unless earlier terminated as provided herein, the Executive’s
employment under this Agreement shall be for a term (the “Term”) initially of
three (3) years from the Effective Date. At the end of the initial three
(3) year Term and at the end of each one (1) year extension thereof, the Term
shall be automatically extended for a one (1) year period unless written notice
of non-extension is provided by either party to the other party at least 90 days
prior to the end of the initial three (3) year Term or any such one (1) year
period. In the event such notice of non-extension is provided by either party in
accordance with this Section 2, this Agreement shall terminate at the end of the
remaining Term then in effect and the Company shall have no further obligation
to the Executive; provided, however that the Company shall pay to the Executive
within thirty (30) days after the end of the remaining Term then in effect a
lump sum cash payment equal to all Accrued Compensation plus the Pro Rata Bonus.

 

3. Compensation and Benefits. In consideration of the services rendered by the
Executive during the Term, the Company shall pay or provide to the Executive the
amounts and benefits set forth below.

 

(a) Salary. Executive shall receive an annual base salary of $450,000. The base
salary shall be paid in accordance with the Company’s normal payroll practices.
The Executive’s base salary shall be reviewed at least annually for
consideration of appropriate merit increases and, once established, the base
salary shall not be decreased during the Term.

 

(b) Other Incentive Plans. The Executive shall participate in all annual and
long-term bonus or incentive plans or arrangements in which substantially all
other executives of the Company of a comparable level are eligible to
participate from time to time, including, without limitation, the Company’s Cash
Bonus Plan. The Executive’s incentive compensation opportunities under such
plans and arrangements shall be determined from time to time by the Compensation
Committee.

 

(c) Equity Incentives.

 

(i) Simultaneously with the execution of this Agreement, the Company shall grant
to the Executive a ten (10) year option to purchase 485,000 shares of common
stock of the Company at an exercise price equal to the fair market value of such
common stock on the date of grant with vesting to occur twenty percent (20%) per
year on each anniversary of the Effective Date (thus, one hundred percent
(100%) at the end of five years), subject to the Executive’s continued
employment through such date.

 

2



--------------------------------------------------------------------------------

(ii) In addition to the option granted in Section 2(c)(i) above, the Executive
shall be given consideration, at least annually, for the grant of additional
options to purchase shares of the common stock of the Company. In addition, the
Executive shall be given consideration to receive awards under any stock option,
stock purchase or equity-based incentive compensation plan or arrangement
adopted by the Company from time to time for which executives of the Company of
a comparable level are eligible to participate. The Executive’s awards under
such plans and arrangements shall be determined from time to time by the
Compensation Committee.

 

(d) Employee Benefits. The Executive shall be entitled to participate in
employee benefit plans, programs, practices or arrangements of the Company in
which substantially all other executives of the Company of a comparable level
are eligible to participate from time to time, including, without limitation,
any qualified or non-qualified pension, profit sharing and savings plans, any
death benefit and disability benefit plans, and any medical, dental, health and
welfare plans. Without limiting the generality of the foregoing, the Company
shall provide the Executive with the following:

 

(i) long-term disability insurance coverage in an amount and on terms consistent
with the coverage in place for other management personnel of the Company; and

 

(ii) continued provision of life insurance coverage in an amount and on terms
consistent with the coverage in place for other management personnel of the
Company;

 

(e) Fringe Benefits and Perquisites. The Executive shall be entitled to all
fringe benefits and perquisites which are generally made available to executives
of the Company of a comparable level from time to time. Without limiting the
generality of the foregoing, the Company shall provide the Executive with the
following:

 

(i) provision of offices and secretarial staff;

 

(ii) vacation in accordance with the Company’s policy for other executives of a
comparable level;

 

(iii) an automobile owned or leased by the Company of a make and model
appropriate for the Executive’s position or, in lieu thereof, provision of a
non-accountable automobile allowance in an amount to be determined from time to
time by the Board or the Compensation Committee;

 

(iv) reimbursement of dues for Old Overton Country Club and payment of dues for
a reasonable number of professional associations of which Executive is a member
in furtherance of his duties hereunder; and

 

3



--------------------------------------------------------------------------------

(v) reimbursement of all reasonable travel and other business expenses and
disbursements incurred by the Executive in the performance of his duties under
this Agreement, upon proper accounting in accordance with the Company’s normal
practices and procedures for reimbursement of business expenses.

 

4. Termination.

 

(a) The Executive’s employment under this Agreement may be terminated prior to
the end of the Term only as follows:

 

(i) upon the resignation or death of the Executive;

 

(ii) by the Company due to the Disability of the Executive upon delivery of a
Notice of Termination to the Executive;

 

(iii) by the Company for Cause or without Cause, in either event upon delivery
of a Notice of Termination to the Executive; or

 

(iv) by the Executive for Good Reason after a Change in Control upon delivery of
a Notice of Termination to the Company.

 

(b) If the Executive’s employment with the Company is terminated during the Term
(i) by reason of the Executive’s resignation or death, or (ii) by the Company
for Disability or Cause, the Company shall pay to the Executive (or in the case
of his death, the Executive’s estate) within thirty (30) days after the
Termination Date a lump sum cash payment equal to the Accrued Compensation and,
if such termination is other than as a result of Executive’s resignation or by
the Company for Cause, the Pro Rata Bonus.

 

(c) If the Executive’s employment with the Company is terminated by the Company
without Cause or by the Executive for Good Reason, the Executive shall be
entitled to the following:

 

(i) the Company shall pay the Executive in cash within thirty (30) days of the
Termination Date an amount equal to all Accrued Compensation and the Pro Rata
Bonus;

 

(ii) for a period of the greater of (A) the remainder of the Term then in
effect, (B) twelve (12) months following the Termination Date, or
(C) twenty-four (24) months following the Termination Date if the Executive’s
employment is terminated by the Company without Cause after a Change in Control
or by the Executive for Good Reason, (the “Continuation Period”), the Company
shall, at the end of each 30-day period following the Termination Date, pay to
the Executive in cash an amount equal to one-twelfth of the sum of the Base
Amount (including any increases in base salary) plus the Bonus Amount (including
any increases in bonus amount); and

 

4



--------------------------------------------------------------------------------

(iii) during the Continuation Period, or for such longer period as any plan,
program, practice or policy may provide, the Company shall continue benefits to
the Executive and/or the Executive’s family at least equal to those which would
have been provided to them in accordance with the Company’s plans, programs,
practices and policies providing medical, dental, health, death and disability
benefits if the Executive’s employment had not been terminated in accordance
with the most favorable plans, practices, programs or policies of the Company
and its affiliated companies as in effect and applicable generally to other peer
executives and their families during the 90-day period immediately preceding the
Executive’s termination of employment; provided, however, that if the Executive
becomes reemployed with another employer and is eligible to receive medical and
other welfare benefits under another employer-provided plan, the medical and
other welfare benefits described herein shall be secondary to those provided
under such other plan during such applicable period of eligibility.

 

If, prior to a Change in Control, any event or condition described in the
definition of Change in Control, Section 16(g), occurs or the Executive’s
employment is terminated by the Company without Cause, and the Executive
reasonably demonstrates that such event, condition or termination occurred
(A) at the request of a third party who has indicated an intention or taken
steps reasonably calculated to effect a Change in Control and who effectuates a
Change in Control, or (B) otherwise in connection with, or in anticipation of, a
Change in Control which actually occurs, then the occurrence of such event or
condition described in Section 16(g) shall constitute Good Reason for purposes
of this Agreement, and such event, condition or termination shall be treated as
occurring after the Change in Control for purposes of this Section 4(c),
notwithstanding that it occurred prior to the Change in Control.

 

5. Confidentiality; Non-Competition and Non-Solicitation.

 

(a) During the Term and for twelve (12) months thereafter, the Executive agrees
that he will not divulge to anyone (other than the Company or any persons
employed or designated by the Company) any knowledge or information of a
confidential nature relating to the business of the Company or any of its
subsidiaries or affiliates, including, without limitation, all types of trade
secrets (unless readily ascertainable from public or published information or
trade sources) and confidential commercial information, and the Executive
further agrees not to disclose, publish or make use of any such knowledge or
information without the consent of the Company; provided, however that any
common law duty of confidentiality the Executive may have with respect to such
confidential information and any fiduciary duty the Executive owe to the Company
as a result of the Executive’s membership on the Board shall not be limited,
curtailed or otherwise affected by this Section 5(a). All confidential
information, records, files, documents and materials and copies thereof
regardless of the medium in which they are preserved, relating to the Company’s
business which the Executive shall prepare or use, or come into contact with,
shall be and remain the sole property of the Company and shall be immediately
returned to the Company by the Executive upon the Executive’s termination of
employment with the Company and on demand at any time by the Company.

 

5



--------------------------------------------------------------------------------

(b) During the Term and thereafter for a period of time equal to the
Continuation Period, the Executive agrees that he will not, directly or
indirectly (i) enter into or engage in any phase of the business conducted by
the Company in any state in which the Company is conducting business on the
Termination Date, either as an individual for his own account, as partner or
joint venturer, or as an employee, agent, consultant, advisor, officer,
director, owner of an entity or otherwise; (ii) engage in the design,
development, distribution, or sale of a product or service in competition with
any product or service being marketed by the Company or planned by the Company;
(iii) solicit or induce any employee of the Company to terminate such employment
or to become an employee of any other person or entity; (iv) solicit business
from any person, entity or organization which has contracted with the Company,
which has been doing business with the Company, from which the Company was
soliciting business at the time of the Termination Date, or from which the
Executive knew or has reason to know that the Company planned to solicit
business at the time of the Termination Date; or (v) in any way interfere with
the relationship of the Company and any of its respective employees, customers,
policyholders, suppliers, contractual parties or any other person with whom the
Company has had business relations.

 

(c) The Executive agrees that the covenants set forth above in Section 5(b) are
reasonable with respect to duration, geographical area and scope. In the event
of a breach by the Executive of any covenant set forth in Section 5(b) of this
Agreement, the term of such covenant shall be extended by the period of the
duration of such breach. In the event that, any of the provisions of
Section 5(b) shall be declared by a court of competent jurisdiction to be
invalid or unenforceable, the remaining provisions thereof shall nevertheless
continue to be valid and enforceable as though said invalid or unenforceable
provisions had not been included therein. In the event that any provision of
Sections 5(b) shall be declared by a court of competent jurisdiction to exceed
the maximum restrictiveness such court deems reasonable and enforceable, the
term, condition or aspect deemed reasonable and enforceable by the court shall
be incorporated into the applicable section of this Agreement, shall replace the
term, condition or aspect deemed by the court to be unreasonable and
unenforceable, and shall remain enforceable to the fullest extent permitted by
law.

 

(d) The Executive and the Company recognize and agree that the violation of the
provisions of Sections 5(a) and (b) cannot be adequately or reasonably
compensated in damages and that, in addition to any other relief to which the
Company may be entitled by reason of such violation, it shall also be entitled
to permanent and temporary injunctive and equitable relief. In addition to the
foregoing sentence and notwithstanding any other provision in this Agreement to
the contrary, if the Executive breaches the restrictive covenants set forth in
Section 5(b), then the Executive shall forfeit all rights to any and all
payments and benefits provided under Section 4(c)(ii) and (iii) then remaining;
provided, however that the Executive shall remain subject to the restrictive
covenants set for in Section 5(b) notwithstanding any such forfeiture.

 

(e) Sections 5(a) through (d) shall survive the termination of this Agreement
and the termination of the Executive’s employment with the Company.

 

6



--------------------------------------------------------------------------------

6. Successors, Binding Agreement.

 

(a) This Agreement shall be binding upon and shall inure to the benefit of the
Company (including each of its subsidiaries), its successors and assigns and any
person, firm, corporation or other entity which succeeds to all or substantially
all of the business, assets or property of the Company. The Company will require
any successor (whether direct or indirect, by purchase, merger, consolidation,
or otherwise) to all or substantially all of the business, assets or property of
the Company, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, the “Company”
shall mean the Company as hereinbefore defined and any successor to its
business, assets or property as aforesaid which executes and delivers an
agreement provided for in this Section 6 or which otherwise becomes bound by all
the terms and provisions of this Agreement by operation of law.

 

(b) This Agreement and all rights of the Executive hereunder shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amounts are due and
payable to him hereunder, all such amounts, unless otherwise provided herein,
shall be paid to the Executive’s designated beneficiary or, if there be no such
designated beneficiary, to the legal representatives of the Executive’s estate.

 

7. Fees and Expenses.

 

(a) In the event that the Executive’s employment is terminated for any reason
prior to a Change in Control, then the parties agree that in the event it
becomes necessary to seek judicial remedies for the breach of this Agreement,
the prevailing party will be entitled, in addition to all other legal and
equitable remedies, to recover from the non-prevailing party all costs of such
judicial action, including but not limited to reasonable attorneys’ fees and
expenses incurred in enforcing the terms of this Agreement.

 

(b) In the event that the Executive’s employment is terminated for any reason
after a Change in Control, the Company shall reimburse the Executive for any
reasonable attorneys’ fees, expenses and court costs incurred by the Executive
as a result of any litigation by the Executive regarding the validity,
enforceability or interpretation of any provision of this Agreement (including
as a result of any litigation by the Executive regarding the benefits payable to
the Executive pursuant to this Agreement) upon receipt of proof of such expenses
regardless of which party, if any, prevails in the contest.

 

8. Notice. All notices and other communications provided for in this Agreement
(including the Notice of Termination) shall be in writing and shall be deemed to
have been duly given upon personal delivery or receipt when sent by certified
mail, return receipt requested, postage prepaid, or by a nationally recognized
overnight courier service that provides written proof of delivery, and shall be
addressed as follows (or to such other address as either party shall have
furnished to the other in writing in accordance herewith):

 

If to the Executive:    David W. Lacefield      8145 Castlehill Road     
Birmingham, Alabama 35242 If to the Company:    Vesta Insurance Group, Inc.     
3760 River Run Drive      Birmingham, Alabama 35243      Attention: Chairman of
the Board      Copy to: General Counsel

 

7



--------------------------------------------------------------------------------

9. Settlement of Claims. Except as otherwise expressly provided in this
Agreement, the Company’s obligation to make the payments provided for in this
Agreement and to otherwise perform its obligations hereunder shall not be
affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company may have
against the Executive or others. The Company may, however, withhold from any
benefits payable under this Agreement all federal, state, city or other taxes as
shall be required pursuant to any law or governmental regulation or ruling.

 

10. Modification and Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and the Company. No waiver by any party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.

 

11. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Alabama without giving
effect to the conflict of laws principles thereof.

 

12. Severability. The provisions of this Agreement shall be deemed severable,
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

 

13. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto and supersedes all prior agreement, if any, understandings
and arrangements, oral or written, between the parties hereto with respect to
the subject matter hereof,

 

14. Headings. The headings of Sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

15. Counterparts. This Agreement may be executed in one or more counterparts,
each shall be deemed an original but all of which together shall constitute one
and the same instrument.

 

8



--------------------------------------------------------------------------------

16. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

 

(a) “Accrued Compensation” shall mean an amount which shall include all amounts
earned or accrued through the Termination Date but not paid as of the
Termination Date, including without limitation, (i) base salary, (ii) deferred
compensation accumulated under any plan, arrangement or agreement; provided that
any payment of such deferred compensation be made in accordance with such plan,
arrangement or agreement and, provided further that such payment of any deferred
compensation does not violate Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), (iii) reimbursement for reasonable and necessary
expenses incurred by the Executive on behalf of the Company prior to Termination
Date, and (iv) bonuses and incentive cash compensation (other than the Pro Rata
Bonus).

 

(b) “Base Amount” shall mean the greater of the Executive’s annual base salary
(i) at the rate in effect on the Termination Date or (ii) the highest rate in
effect at any time during the 90-day period prior to a Change in Control, and
shall include all amounts of his base salary that are deferred under any plans,
arrangements or agreements of the Company or any of its affiliates.

 

(c) “Board” shall mean the Board of Directors of the Company.

 

(d) “Bonus Amount” shall mean the greater of (i) the most recent annual cash
bonus paid or payable to the Executive, or, if greater, the annual cash bonus
paid or payable for the year ended prior to the fiscal year during which a
Change in Control occurred, or (ii) the average of the annual cash bonuses paid
or payable during the three full fiscal years ended prior to the Termination
Date, or, if greater, the three full fiscal years prior to a Change in Control
(or, in each case, such lesser period for which annual bonuses were paid or
payable to the Executive).

 

(e) The “Cash Bonus Plan” shall mean the Company’s discretionary cash bonus
incentive program as in effect from time to time.

 

(f) “Cause” shall mean (i) any act of misconduct or dishonesty that is injurious
to the Company; (ii) any act of fraud, embezzlement, theft or any crime of moral
turpitude (without necessity of formal civil or criminal proceedings being
initiated); (iii) violation of a material Company policy or procedure that
results in injury to the Company; (iv) suspension and/or a temporary prohibition
from participating in conduct of the Company’s or an affiliate’s affairs by
reason of an applicable law or regulation; (v) impeding or endeavoring to
influence, obstruct or impede or failing to materially cooperate with an
investigation authorized by the Board, a self-regulatory organization or a
governmental department or agency; (vi) failure to perform any material aspect
of the duties and obligations assigned to the Executive with a level of
competence and diligence required by the Company; or (vi) any material breach of
this Agreement by the Executive.

 

9



--------------------------------------------------------------------------------

(g) A “Change in Control” shall mean the occurrence during the Term of any of
the following:

 

(i) when any “person” as such term is used in Section 13(d) and 14(d) of the
Exchange Act is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly of securities of the Company
representing fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities; provided, however, that the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Company or any entity controlled by or with the Company
(excluding an acquisition by virtue of the exercise of a conversion privilege),
(ii) any acquisition by the Company, or (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company;

 

(ii) when, during any period of two (2) consecutive years during the Term, the
individuals who, at the beginning of such period, constitute the Board cease,
for any reason other than death, to constitute at least a majority thereof,
unless each director who was not a director at the beginning of such period was
elected by, or on the recommendation of, a majority of the directors at the
beginning of such period; or

 

(iii) the occurrence of a transaction requiring approval by the holders of the
Company’s voting securities for the acquisition of the Company (or substantially
all of its assets) by an entity other than the Company through purchase of
assets, or by merger, or otherwise, unless following such transaction more than
fifty percent (50%) of the combined voting power of the entity resulting from
such transaction is owned, directly or indirectly, by individuals or entities
who were beneficial owners of voting securities of the Company prior to such
transaction.

 

(h) “Compensation Committee” shall mean the Compensation Committee of the Board.

 

(i) “Disability” shall mean the inability of the Executive to perform his duties
to the Company on account of physical or mental illness for a period of six
consecutive full months, or for a period of eight full months during any
12-month period. The Executive’s employment shall terminate in such a case on
the last day of the applicable period; provided, however, in no event shall the
Executive be terminated by reason of Disability unless (i) the Executive is
eligible for the long-term disability benefits set forth in Section 3(d)(i)
hereof and (ii) the Executive receives written notice from the Company, at least
30 days in advance of such termination, stating its intention to terminate the
Executive for reason of Disability and setting forth in reasonable detail the
facts and circumstances claimed to provide a basis for such termination.

 

(j) “Effective Date” shall mean the day and year first above written.

 

(k) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

10



--------------------------------------------------------------------------------

(l) “Good Reason” shall mean the occurrence at any time within two (2) years
following a Change in Control of any of the events or conditions described in
subsections (i) through (viii) hereof:

 

(i) (A) a change in the Executive’s status, office, title, position or
responsibilities (including reporting responsibilities) which represents a
material adverse change from his status, office, title, position or
responsibilities as in effect at any time within 90 days preceding the date of a
Change in Control or at any time thereafter; (B) the assignment to the Executive
of any duties or responsibilities which are materially inconsistent with his
status, office, title, position or responsibilities as in effect at any time
within 90 days preceding the date of a Change in Control or at any time
thereafter; (C) any removal of the Executive from, or failure to reappoint or
reelect him to, any such status, office, title, position or responsibility; or
(D) any other change in condition or circumstances that makes it materially more
difficult for the Executive to carry out the duties and responsibilities of his
office that existed at any time within 90 days preceding the date of a Change in
Control or at any time thereafter;

 

(ii) a reduction in the Executive’s base salary or any failure to pay the
Executive any compensation or benefits to which he is entitled within thirty
days of the date due;

 

(iii) the Company’s requiring the Executive to be based at any place outside a
30-mile radius from the executive offices occupied by the Executive immediately
prior to a Change in Control, except for reasonably required travel on the
Company’s business which is not materially greater than such travel requirements
prior to the Change in Control;

 

(iv) the failure by the Company to (A) continue in effect (without reduction in
benefit level and/or reward opportunities) any material compensation or employee
benefit plan in which the Executive was participating at any time within ninety
(90) days preceding the date of a Change in Control or at any time thereafter,
unless such plan is replaced with a plan that provides substantially equivalent
compensation or benefits to the Executive or (B) provide the Executive with
compensation and benefits, in the aggregate, at least equal (in terms of benefit
levels and/or reward opportunities) to those provided for under each other
employee benefit plan, program and practice in which the Executive was
participating at any time within 90 days preceding the date of a Change in
Control or at any time thereafter;

 

(v) any material breach by the Company of this Agreement;

 

(vi) any purported termination of the Executive’s employment for Cause by the
Company which does not comply with the terms of this Agreement; or

 

(vii) the failure of the Company to comply with and satisfy its obligations
under Section 6(a) hereof.

 

The Executive’s right to terminate his employment for Good Reason shall not be
affected by his incapacity due to physical or mental illness.

 

(m) “Notice of Termination” shall mean a written notice of termination from the
Company or the Executive which specifies an effective date of termination and
indicates the specific termination provision in this Agreement relied upon.

 

11



--------------------------------------------------------------------------------

(n) “Pro Rata Bonus” shall mean an amount equal to the Bonus Amount multiplied
by a fraction the numerator of which is the number of days in the applicable
year through the Termination Date and the denominator of which is 365.

 

(o) “Termination Date” shall mean, in the case of the Executive’s death, his
date of death, and in all other cases, the date specified in the Notice of
Termination.

 

17. Section 409A of the Code. This Agreement is intended to comply with the
requirements of Section 409A of the Code (to the extent applicable) and the
Company agrees to interpret, apply and administer this Agreement in the least
restrictive manner necessary to comply with such requirements and without
resulting in any diminution in the value of payments or benefits to the
Executive. To the extent that any payments or benefits to be provided to the
Executive under this Agreement result in the deferral of compensation under
Section 409A of the Code, and if the Executive is a “Key Employee” as defined in
Section 409A(a)(2)(B)(i) of the Code, then any such payments or benefits shall
not be paid or provided to the Executive until the earlier of (i) six months and
one day after the Executive’s separation from service or (ii) any other date
permitted under Section 409A of the Code.

 

[SIGNATURES ON FOLLOWING PAGE]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officer thereunto duly authorized, and the Executive has signed this Agreement,
effective as of the date first above written.

 

VESTA INSURANCE GROUP, INC.

 

Vesta Insurance Group, Inc.

--------------------------------------------------------------------------------

By:  

/s/ Donald W. Thornton

--------------------------------------------------------------------------------

Its:  

Sr. V. P.

--------------------------------------------------------------------------------

J. GORDON GAINES, INC.

J. Gordon Gaines, Inc.

--------------------------------------------------------------------------------

By:  

/s/ Donald W. Thornton

--------------------------------------------------------------------------------

Its:  

Sr. V. P.

--------------------------------------------------------------------------------

VESTA FIRE INSURANCE CORPORATION

Vesta Fire Insurance

--------------------------------------------------------------------------------

By:  

/s/ Steven P. Russell

--------------------------------------------------------------------------------

Its:  

Sr. V. P.

--------------------------------------------------------------------------------

EXECUTIVE:

/s/ David W. Lacefield

--------------------------------------------------------------------------------

David W. Lacefield

 

13